DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-8, in the reply filed on 16 November 2021 is acknowledged.  The traversal is on the grounds that the inventions of groups I and II are not independent and that there is no serious search burden.  This is not found persuasive for the reasons outlined below.
Regarding the first argument concerning the independence of the groups, MPEP 803(I) states the following: "There are two criteria for a proper requirement for restriction between patentably distinct inventions:
(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01) or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and
(B) There would be a serious burden on the examiner if restriction is not required (see MPEP § 803.02, § 808, and § 808.02)" (emphasis added).  
Group I (claims 1-8) is drawn to a product while group II (claims 9-20) is drawn to a process of making.  Per MPEP 806.05(f): "A process of making and a product made by the process can be shown to be distinct inventions if either or both of the following can be shown: (A) that the process as claimed is not an obvious process of making the product and the process as claimed can be used to make another materially different product; or (B) that the product as claimed can be made by another materially different process."  As was shown in the restriction 
Regarding the second argument concerning serious search burden, MPEP 803(I) states the following: "For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02.  That prima facie showing may be rebutted by appropriate showings or evidence by the applicant."  As provided in the restriction requirement dated 16 September 2021, the inventions of groups I and II would be classified in different areas of C22C 14/00 for the Ti alloy and C22F 1/183 for the method of making.  Therefore, a prima facie showing of serious search burden has been provided.  Applicant has not made appropriate showings or evidence to overcome the different classification of the inventions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 16 November 2021.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2610657 (machine translation attached).
	Regarding claims 1-5, RU '657 discloses an Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%).
Element
RU '657
Claim 1
Claim 4
Claim 5
V
5.0-10.0
5.7-8
6.8-7.8
7.3
Al
1.0-6.0
0.5-1.75
0.9-1.5
1.2
Fe
0.3-3.5
0.25-1.5
0.5-1.1
0.8
O
0.01-0.20
0.1-0.2
0.12-0.19
0.16
Si
0.01-0.10
≤0.15
≤0.12
0.05
C
0.005-0.100
≤0.1
≤0.1
≤0.1
N
0.005-0.050
≤0.03
≤0.03
≤0.03


	As set forth in MPEP 2144.05, in the case where the claimed range "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claims 7-8, RU '657 is silent regarding the 0.2% yield strength, ultimate tensile strength, percent elongation to failure, percent reduction in area, and impact energy.  prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  'When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.'  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product.  In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)."  The product of RU '657 (the prior art product) may be selected to be substantially identical in chemical composition.  Therefore, a prima facie case of obviousness has been shown against claims 7 and 8.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over RU 2610657 in view of Lampman in "Wrought Titanium and Titanium Alloys" (1990).
RU '657 discloses an Ti alloy with a chemical composition that substantially overlaps with the instantly claimed chemical composition; see the comparative table below (all values in wt%), but does not expressly disclose the C and N contents being at impurity level.
Element
RU '657
Claim 6
V
5.0-10.0
7.2
Al
1.0-6.0
1.2
Fe
0.3-3.5
0.8
O
0.01-0.20
0.15
Si
0.01-0.10
0.05
C
0.005-0.100
impurity
N
0.005-0.050
impurity


.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  GB 1 479 855 discloses "titanium alloyed with aluminium and with elements stabilizing the beta phase, comprising by weight 1 to 6 per cent aluminium, 0.1 to 10 per cent vanadium, 5 to 10 per cent molybdenum, 4 to 12 per cent chromium, 0.1 to 4 per cent iron and 0.3 to 4 per cent nickel, the sum of the vanadium and molybdenum contents not exceeding 15 per cent and the sum of the iron and nickel contents not exceeding 5 per cent by weight, not more than 0.2 per cent oxygen, 0.1 per cent nitrogen, 0.03 per cent hydrogen and 0.05 per cent carbon, the maximum total content of impurities being one per cent, the residue of the alloy being titanium the minimum content of which is 65 per cent by weight" (claim 1).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        
/SALLY A MERKLING/SPE, Art Unit 1738                                                                                                                                                                                                        12/3/2021